Citation Nr: 0210172	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  00-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include cerebrovascular accident.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana. 


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claim most recently in the April 2002 Supplemental Statement 
of the Case; and the RO has obtained all relevant VA 
treatment records and afforded the veteran a VA examination. 

2.  The evidence does not demonstrate that the veteran 
currently suffers from residuals of a head injury that he 
sustained during service.  


CONCLUSIONS OF LAW

1.  The "duty to assist" under the Veterans Claim 
Assistance Act of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  Residuals of a head injury, to include cerebrovascular 
accident were not incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence and 
finds that the preponderance of the evidence is against the 
veteran's claim.  The veteran's service medical records are 
unavailable.  Alternative extracts from the Surgeon General's 
Office indicate that the veteran sustained a concussion in 
June 1944 following a non-combat related motor vehicle 
accident.  Post-service VA treatment records dated many years 
later in March 1986, show that the veteran complained of 
headaches and dizzy spells.  The veteran related the history 
of his in-service head injury, but the examiner did not 
relate the veteran's complaints to the injury in service.  VA 
treatment records dated from September 1997 to March 2001 
document that the veteran suffered a cerebrovascular accident 
in 1997.  These treatment records show that the veteran 
currently suffers from residual right hemiparesis as the 
result of the cerebrovascular accident.  A September 1997 
treatment record notes an old history of skull injury with a 
defect in the right posterior parietal area.  The examiner 
does not relate this finding to the cerebrovascular accident 
or to head trauma the veteran sustained during service.  A 
February 2001 treatment record notes that the cerebrovascular 
accident is probably secondary to the veteran's hypertension.  

The veteran was afforded a VA examination in April 2001.  On 
the report, the examiner indicates that she read the claims 
file.  The examiner opines that the veteran's cerebrovascular 
accident is unrelated to his history of head injury in 
service.   She notes that the veteran has a long history of 
hypertension and smoking cigarettes, which are high risk 
factors for the development of a stroke.  Moreover, she 
indicates that a carotid Doppler study shows a complete 
occlusion of the left internal carotid artery that is likely 
the source of his stroke resulting in his right-sided 
hemiplegia.  Based on all of the above, service connection is 
not warranted. 


ORDER

Service connection for residuals of a head injury, to include 
cerebrovascular accident is denied. 



		
	L. M. Barnard
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

